MEMORANDUM **
Rehan Sheikh appeals pro se from the-district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging due process violations in connection with the defendants’ denial of his application to renew his driver’s license. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, N. Cty. Cmty. Alliance, Inc. v. Salazar, 573 F.3d 738, 741 (9th Cir.2009) (dismissal for failure to state a claim under Fed. R.Civ.P. 12(b)(6)), and we affirm.
The district court properly dismissed Sheikh’s action because Sheikh failed to allege facts sufficient to show any due process violation. See Brittain v. Hansen, 451 F.3d 982, 1000 (9th Cir.2006) (procedural due process claims are subject to a balancing test); see also People v. Bailey, 133 Cal.App.3d Supp. 12, 184 Cal.Rptr. 608, 609-10 (1982) (finding that the suspension of a driver’s license for failure to appear at a court hearing for traffic violations did not require a separate hearing because the appellant had an opportunity to be heard at the underlying hearing).
*630We do not consider matters not specifically and distinctly raised and argued in the opening brief, or arguments raised for the first time on appeal. See Padgett v. Wright, 587 F.3d 983, 985 n. 2 (9th Cir.2009) (per curiam).
Defendants’ motion for judicial notice, filed on April 30, 2015, is denied as unnecessary. , .
Sheikh’s motions for preliminary injunctions, filed on July 22, 2015 and September 28, 2015, are denied.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.